EXHIBIT 10.4


FOURTH AMENDMENT
TO
LOAN AGREEMENT
 
THIS FOURTH AMENDMENT TO LOAN AGREEMENT is made and entered into as of July 6,
2005 by and between Acceris Communications Inc., formerly known as I-Link
Incorporated, a Florida corporation (the “Borrower”) and Counsel Corporation, an
Ontario corporation (the “Lender”).


WHEREAS, the Borrower and Lender are parties to a Loan Agreement as amended,
dated January 26, 2004 (the "Loan Agreement”) and the parties desire to further
amend the Loan Agreement with effect from May 16, 2005 (“the Effective Date”) as
provided herein.


NOW, THEREFORE, for good and valuable consideration the receipt and adequacy of
which is hereby acknowledged it is agreed as follows:


1. Extension of Maturity Date. Effective as of the Effective Date, Section 2 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:


Payments of Principal and Interest. All borrowings hereunder, together with any
interest thereon, shall be due and payable to Counsel Corporation in one
installment on April 30, 2006 (the “Maturity Date”) provided that the Maturity
Date shall be further extended to December 31, 2006 upon the legal Closing of
the transaction with North Central Equity LLC (the “Transaction”) for the sale
of substantially all of the telecommunication assets of Acceris Communications
Corp; provided, further, however, that notwithstanding the above, the Maturity
Date shall be accelerated to the date ten (10) calendar days following closing
under or conclusion of each occurrence of (a) the sale or sales by Acceris to a
third party unrelated to Counsel Corp of the Buyers United, Inc. Series B
Convertible Preferred Stock and/or the common stock into which such stock is
convertible owned by Acceris and held by Counsel Corp as security for the
performance by Acceris hereunder pursuant to the Stock Pledge Agreement, or any
portion thereof (a “BUI Sale”) or (b) an equity investment or investments in
Acceris by a third party unrelated to Counsel Corp through the capital markets,
whether pursuant to a registered offering or unregistered offering or other
transaction (an “Equity Investment”); provided, further, however, that the
Maturity Date shall be accelerated with respect only to the portion of the
unpaid Indebtedness equal to the net amount received by Acceris from any such
BUI Sale or any such Equity Investment.
 
2. Effect on Loan Agreement and Loan Note. This Fourth Amendment is not
intended, nor shall it be construed, as a modification or termination of the
Amended and Restated Debt Restructuring Agreement, dated October 15, 2002.
Except as expressly provided herein, the Loan Agreement and the Note annexed
thereto are hereby ratified and confirmed and remain in full force and effect in
accordance with their respective terms.


IN WITNESS WHEREOF, the Borrower and the Lender have executed this Fourth
Amendment as of July 6, 2005.
 


[See attached signature page]

 
 

--------------------------------------------------------------------------------

 
[Signature page to Fourth Amendment Loan Agreement, dated January 26, 2004]



 
ACCERIS COMMUNICATIONS INC.
 
 
By:__________________________
Name:
Title:
 
COUNSEL CORPORATION
 
 
By:__________________________
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

 